Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to amendment filed on 07/28/2022.
Claim 27 is amended. 
Claims 1 – 30 are pending and ready for examination.
In response to amendment in claim 27, examiner has withdrawn 112(b) rejection for claims 27 – 30.


Response to Arguments
Applicant’s arguments, see Pg.10, last paragraph of the Remark, filed 07/28/2022, with respect to the rejection of claim 1 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of KIM et al. (US 2019/0181941 A1) (new reference) and ERICSSON (ERICSSON: “On Group-Based Reporting of Tx Beams”, 3GPP Draft) (cited in IDS).
The new reference KIM discloses an operational mode between a base station and a UE on a joint channel that includes two or more beam pairs between a UE and a base station (Fig.9 and ¶ [0192]).
Therefore, combination of KIM and ERICSSON teaches all the limitations of the independent claim 1. Independent claims 12, 22 and 27 have similar limitation; therefore, same rational applies to them. Accordingly, examiner respectfully disagrees with all the arguments filed by the applicant. Arguments/ remarks are replied in detailed in the rejection section.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 8, 11 – 18 and 21 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (KIM hereinafter referred to KIM) (US 2019/0181941 A1) in view of ERICSSON (ERICSSON: “On Group-Based Reporting of Tx Beams”, 3GPP Draft, R1-1702675, 3GPP TSG-RAN WG1 #88, 3RD Generation Partnership Project (3GPP), Mobile Competence Centre, 650, Route Des Lucioles, F-06921 Sophia-Antipolis Cedex, France, vol. RAN WG1, no. Athens, Greece, 20170213 – 20170217, 12 February 2017 (2017-02-12), XP051209822, pp. 1-5) (cited in IDS).

(Original) Regarding claim 1, KIM teaches a method of wireless communication (Title, APPARATUS AND METHOD FOR TRANSMITTING OR RECEIVING SIGNAL USING BEAMFORMING IN WIRELESS COMMUNICATION SYSTEM) at a user equipment (UE) ([0169], terminal receives a configuration information to perform operations for multi-beam pair operation), comprising: 
determining at least one operational mode associated with communication with a base station ([0144], an operating scheme capable of maintaining a connectivity between the base station and the terminal without communication disconnection; scheme of operating a plurality of beam pairs without having to attempt reconnection is referred to as a multi-beam pair operation. Here, operational mode is associated with communication between the base station and the terminal) on a joint channel that includes two or more beam pairs between the UE and the base station (Fig.9 and [0192], configuring a multi-beam pair; determining an operation mode of base station or terminal for operating the multi-beam pair. Here, the multi beam pair is a joint channel between the base station and the terminal/ UE); 
determining at least one resource associated with the communication with the base station on the joint channel based on the at least one operational mode (Fig.9 and [0192], The configuring of the multi-beam pair includes, as a multi-beam pair, allocating a resource to each of a plurality of beam pairs, associating parameters with an operation of the multi-beam pair, and determining an operation mode of the base station or terminal for operating the multi-beam pair); and 
transmitting, to the base station, a group-based report ([0230], terminal feeds back beam information to the base station on a group basis; base station receives feedback information indicating one or more beams in each of two or more groups from the terminal; the group is configured on a TRP basis. The base station configures a beam group for each TRP, and the terminal transmits feedback information indicating one or more optimal beams for each beam group to the base station; the group is a set of beams which share similar channel properties. Here, beam information from the terminal on a group basis is considered as a group-based report). 
KIM does not specifically teach
transmitting, to the base station, a group-based report associated with the joint channel, the group-based report including information indicating the at least one resource.
However, ERICSSON teaches (Title, On group-based reporting of Tx beams) 
a joint channel that includes two or more beam pairs between the UE and the base station (Pg.2/1: section 2: line 1 – 2, establish and maintain two or more beam pair links (BPLs); line 3 – 4, a pair of beams, one at the gNB Tx side and the other at the UE Rx side); 
determining at least one resource associated with the communication with the base station on the joint channel (Fig.1, Fig.2 and Pg.2/1: section 2: para 3rd, the gNB configures the UE to measure on 12 CSI-RS resources, and the network choose to transmit 6 from each TRP. Each CSI-RS resource is beamformed differently, corresponding to the 6 TRP Tx beams per TRP); and 
transmitting, to the base station, a group-based report (Fig.2 and Pg.4/1: section 2.2: Group-based reporting) associated with the joint channel (Pg.1/1: last 2 lines, beam set/group reporting in the context of establishing multiple beam pair links (BPLs)), the group-based report including information indicating the at least one resource (Pg.1/1: section 1: Introduction, Alt.2, UE reports information about TRP Tx beams per antenna group basis. Here, TRP Tx beams are resources in the group-based report; therefore, the group-based report including information indicating at least one resource).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified KIM as mentioned above and further incorporate the teaching of ERICSSON. The motivation for doing so would have been to provide group-based reporting of Tx beams which offers gNB more flexibility in selecting which pair of Tx beams can be used simultaneously (ERICSSON, Title and Pg. 4/1, last paragraph).

(Original) Regarding claim 12, KIM teaches a method of wireless communication (Title, APPARATUS AND METHOD FOR TRANSMITTING OR RECEIVING SIGNAL USING BEAMFORMING IN WIRELESS COMMUNICATION SYSTEM) at a base station ([0010], a method of establishing a communication by a base station in a wireless communication system), comprising: 
determining at least one operational mode associated with communication with a user equipment (UE) ([0144], an operating scheme capable of maintaining a connectivity between the base station and the terminal without communication disconnection; scheme of operating a plurality of beam pairs without having to attempt reconnection is referred to as a multi-beam pair operation. Here, operational mode is associated with communication between the base station and the terminal) on a joint channel that includes two or more beam pairs between the UE and the base station (Fig.9 and [0192], configuring a multi-beam pair; determining an operation mode of base station or terminal for operating the multi-beam pair. Here, the multi beam pair is a joint channel between the base station and the terminal/ UE); 
transmitting information indicating the at least one operational mode to the UE ([0169], The terminal receives configuration information to perform operations for the multi-beam pair operation; the configuration information indicates an operation mode of the terminal for the multi-beam pair operation); and 
receiving, from the UE a group-based report ([0230], terminal feeds back beam information to the base station on a group basis; base station receives feedback information indicating one or more beams in each of two or more groups from the terminal; the group is configured on a TRP basis. The base station configures a beam group for each TRP, and the terminal transmits feedback information indicating one or more optimal beams for each beam group to the base station; the group is a set of beams which share similar channel properties. Here, beam information from the terminal on a group basis is considered as a group-based report)
at least one resource associated with the joint channel based on the at least one operational mode (Fig.9 and [0192], The configuring of the multi-beam pair includes, as a multi-beam pair, allocating a resource to each of a plurality of beam pairs, associating parameters with an operation of the multi-beam pair, and determining an operation mode of the base station or terminal for operating the multi-beam pair)
KIM does not specifically teach
receiving, from the UE, a group-based report including at least one resource associated with the joint channel.
However, ERICSSON teaches (Title, On group-based reporting of Tx beams) 
a joint channel that includes two or more beam pairs between the base station and the UE (Pg.2/1: section 2: line 1 – 2, establish and maintain two or more beam pair links (BPLs); line 3 – 4, a pair of beams, one at the gNB Tx side and the other at the UE Rx side); 
receiving, from the UE, a group-based report (Fig.2 and Pg.4/1: section 2.2: Group-based reporting) including the at least one resource (Fig.1, Fig.2 and Pg.2/1: section 2: para 3rd, the gNB configures the UE to measure on 12 CSI-RS resources, and the network choose to transmit 6 from each TRP. Each CSI-RS resource is beamformed differently, corresponding to the 6 TRP Tx beams per TRP; Pg.1/1: section 1: Introduction, Alt.2, UE reports information about TRP Tx beams per antenna group basis. Here, TRP Tx beams are resources in the group-based report; therefore, the group-based report including information indicating at least one resource) associated with the joint channel (Pg.1/1: last 2 lines, beam set/group reporting in the context of establishing multiple beam pair links (BPLs)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified KIM as mentioned above and further incorporate the teaching of ERICSSON. The motivation for doing so would have been to provide group-based reporting of Tx beams which offers gNB more flexibility in selecting which pair of Tx beams can be used simultaneously (ERICSSON, Title and Pg. 4/1, last paragraph).

(Original) Regarding claim 22, KIM teaches an apparatus for wireless communication (Title, APPARATUS AND METHOD FOR TRANSMITTING OR RECEIVING SIGNAL USING BEAMFORMING IN WIRELESS COMMUNICATION SYSTEM) at a user equipment (UE) ([0169], terminal receives a configuration information to perform operations for multi-beam pair operation; FIG. 3A and [0109], terminal 120), comprising: 
a memory (Fig.3A, storage 320. [0114], The storage 320 may be constructed of a volatile memory, a non-volatile memory, or a combination of the volatile memory and the non-volatile memory); and 
at least one processor (Fig.3A, controller 330) coupled to the memory (Fig.3A and [0115], the controller 330 writes data to the storage 320, and reads the data. Therefore, controller/ processor is coupled to the memory) and configured to:
determine at least one operational mode associated with communication with a base station ([0144], an operating scheme capable of maintaining a connectivity between the base station and the terminal without communication disconnection; scheme of operating a plurality of beam pairs without having to attempt reconnection is referred to as a multi-beam pair operation. Here, operational mode is associated with communication between the base station and the terminal) on a joint channel that includes two or more beam pairs between the apparatus and the base station (Fig.9 and [0192], configuring a multi-beam pair; determining an operation mode of base station or terminal for operating the multi-beam pair. Here, the multi beam pair is a joint channel between the base station and the terminal/ UE); 
determine at least one resource associated with the communication with the base station on the joint channel based on the at least one operational mode (Fig.9 and [0192], The configuring of the multi-beam pair includes, as a multi-beam pair, allocating a resource to each of a plurality of beam pairs, associating parameters with an operation of the multi-beam pair, and determining an operation mode of the base station or terminal for operating the multi-beam pair); and 
transmit, to the base station, a group-based report ([0230], terminal feeds back beam information to the base station on a group basis; base station receives feedback information indicating one or more beams in each of two or more groups from the terminal; the group is configured on a TRP basis. The base station configures a beam group for each TRP, and the terminal transmits feedback information indicating one or more optimal beams for each beam group to the base station; the group is a set of beams which share similar channel properties. Here, beam information from the terminal on a group basis is considered as a group-based report). 
KIM does not specifically teach
transmit, to the base station, a group-based report associated with the joint channel, the group-based report including information indicating the at least one resource.
However, ERICSSON teaches (Title, On group-based reporting of Tx beams) 
a joint channel that includes two or more beam pairs between the apparatus and the base station (Pg.2/1: section 2: line 1 – 2, establish and maintain two or more beam pair links (BPLs); line 3 – 4, a pair of beams, one at the gNB Tx side and the other at the UE Rx side); 
determine at least one resource associated with the communication with the base station on the joint channel (Fig.1, Fig.2 and Pg.2/1: section 2: para 3rd, the gNB configures the UE to measure on 12 CSI-RS resources, and the network choose to transmit 6 from each TRP. Each CSI-RS resource is beamformed differently, corresponding to the 6 TRP Tx beams per TRP); and 
transmit, to the base station, a group-based report (Fig.2 and Pg.4/1: section 2.2: Group-based reporting) associated with the joint channel (Pg.1/1: last 2 lines, beam set/group reporting in the context of establishing multiple beam pair links (BPLs)), the group-based report including information indicating the at least one resource (Pg.1/1: section 1: Introduction, Alt.2, UE reports information about TRP Tx beams per antenna group basis. Here, TRP Tx beams are resources in the group-based report; therefore, the group-based report including information indicating at least one resource).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified KIM as mentioned above and further incorporate the teaching of ERICSSON. The motivation for doing so would have been to provide group-based reporting of Tx beams which offers gNB more flexibility in selecting which pair of Tx beams can be used simultaneously (ERICSSON, Title and Pg. 4/1, last paragraph).

(Currently Amended) Regarding claim 27, KIM teaches a method of wireless communication (Title, APPARATUS AND METHOD FOR TRANSMITTING OR RECEIVING SIGNAL USING BEAMFORMING IN WIRELESS COMMUNICATION SYSTEM) at a base station ([0010], a method of establishing a communication by a base station in a wireless communication system; FIG. 2A and [0093], base station 110), comprising: 
a memory (Fig.2A, storage 230. [0098], The storage 230 may be constructed of a volatile memory, a non-volatile memory, or a combination of the volatile memory and the non-volatile memory); and 
at least one processor (Fig.2A, controller 240) coupled to the memory (Fig.2A and [0099], controller 240 may write data to the storage 230, and read the data. Therefore, controller/ processor is coupled to the memory) and configured to:
determine at least one operational mode associated with communication with a user equipment (UE) ([0144], an operating scheme capable of maintaining a connectivity between the base station and the terminal without communication disconnection; scheme of operating a plurality of beam pairs without having to attempt reconnection is referred to as a multi-beam pair operation. Here, operational mode is associated with communication between the base station and the terminal) on a joint channel that includes two or more beam pairs between the apparatus and the UE (Fig.9 and [0192], configuring a multi-beam pair; determining an operation mode of base station or terminal for operating the multi-beam pair. Here, the multi beam pair is a joint channel between the base station and the terminal/ UE); 
transmit information indicating the at least one operational mode to the UE ([0169], The terminal receives configuration information to perform operations for the multi-beam pair operation; the configuration information indicates an operation mode of the terminal for the multi-beam pair operation); and 
receive, from the UE a group-based report ([0230], terminal feeds back beam information to the base station on a group basis; base station receives feedback information indicating one or more beams in each of two or more groups from the terminal; the group is configured on a TRP basis. The base station configures a beam group for each TRP, and the terminal transmits feedback information indicating one or more optimal beams for each beam group to the base station; the group is a set of beams which share similar channel properties. Here, beam information from the terminal on a group basis is considered as a group-based report)
at least one resource associated with the joint channel based on the at least one operational mode (Fig.9 and [0192], The configuring of the multi-beam pair includes, as a multi-beam pair, allocating a resource to each of a plurality of beam pairs, associating parameters with an operation of the multi-beam pair, and determining an operation mode of the base station or terminal for operating the multi-beam pair)
KIM does not specifically teach
receive, from the UE, a group-based report including at least one resource associated with the joint channel.
However, ERICSSON teaches (Title, On group-based reporting of Tx beams) 
a joint channel that includes two or more beam pairs between the apparatus and the UE (Pg.2/1: section 2: line 1 – 2, establish and maintain two or more beam pair links (BPLs); line 3 – 4, a pair of beams, one at the gNB Tx side and the other at the UE Rx side); 
receive, from the UE, a group-based report (Fig.2 and Pg.4/1: section 2.2: Group-based reporting) including the at least one resource (Fig.1, Fig.2 and Pg.2/1: section 2: para 3rd, the gNB configures the UE to measure on 12 CSI-RS resources, and the network choose to transmit 6 from each TRP. Each CSI-RS resource is beamformed differently, corresponding to the 6 TRP Tx beams per TRP; Pg.1/1: section 1: Introduction, Alt.2, UE reports information about TRP Tx beams per antenna group basis. Here, TRP Tx beams are resources in the group-based report; therefore, the group-based report including information indicating at least one resource) associated with the joint channel (Pg.1/1: last 2 lines, beam set/group reporting in the context of establishing multiple beam pair links (BPLs)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified KIM as mentioned above and further incorporate the teaching of ERICSSON. The motivation for doing so would have been to provide group-based reporting of Tx beams which offers gNB more flexibility in selecting which pair of Tx beams can be used simultaneously (ERICSSON, Title and Pg. 4/1, last paragraph).

(Original) Regarding claims 2, 13, 23 and 28, combination of KIM and ERICSSON teaches all the features with respect to claims 1, 12, 22 and 27, respectively as outlined above.
KIM further teaches 
wherein the at least one operational mode ([0160], The base station performs communication by using a multi-beam pair. [0169], an operation mode of the terminal for the multi-beam pair operation; The terminal determines a time point at which both of a signal transmitted using primary beam and a signal transmitted using secondary beam are received, on the basis of the operation mode) comprises at least one of a multiplexing mode (Fig.4A and [0127], according to a Multiple Input Multiple Output (MIMO) transmission scheme, the modulation symbols are multiplexed. Therefore, at least one operational mode comprises at least a multiplexing mode) or a use case (Due to alternative language “at least one of” in the claim, examiner addresses one limitation only).


(Original) Regarding claims 3, 14, 24 and 29, combination of KIM and ERICSSON teaches all the features with respect to claims 2, 13, 23 and 28, respectively as outlined above.
KIM further teaches 
wherein the at least one of the multiplexing mode or the use case comprises at least one of a time-division multiplexing (TDM) mode, a frequency-division multiplexing (FDM) mode (Fig.4A and [0128], The plurality of transmission paths 406-1 to 406-N convert the digital signals subjected to digital beamforming into an analog signal; each of the plurality of transmission paths 406-1 to 406-N includes an Inverse Fast Fourier Transform (IFFT) calculation unit, a Cyclic Prefix (CP) inserting unit; The CP inserting unit is for an Orthogonal Frequency Division Multiplexing (OFDM) scheme. Therefore, the multiplexing mode comprises at least a FDM mode), a spatial-division multiplexing (SDM) mode, an enhanced mobile broadband (eMBB) use case, or an ultra-reliable low-latency communication (URLLC) use case (Due to alternative language “at least one of” in the claim, examiner addresses one limitation only).

(Original) Regarding claims 4, 15, 25 and 30, combination of KIM and ERICSSON teaches all the features with respect to claims 1, 12, 22 and 27, respectively as outlined above.
KIM further teaches 
wherein the at least one resource comprises at least one of a set of spatial resources ([0156], The base station and the terminal are configured such that a designated resource indicates a specific beam), a set of frequency resources ([0162], base station allocates same time-frequency resource to both of a first data signal transmitted using primary beam and a second data signal transmitted using secondary beam), or a set of temporal resources (Due to alternative language “at least one of” in the claim, all limitations are not addressed).
ERICSSON further teaches 
wherein the at least one resource comprises at least one of a set of spatial resources (as mentioned above, TRP Tx beams are resources; therefore, the at least one resource comprises at least a set of spatial resources), a set of frequency resources, or a set of temporal resources.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of KIM and ERICSSON as mentioned in claims 1, 12, 22 and 27 and further incorporate the teaching of ERICSSON. The motivation for doing so would have been to provide group-based reporting of Tx beams which offers gNB more flexibility in selecting which pair of Tx beams can be used simultaneously (ERICSSON, Title and Pg. 4/1, last paragraph).

(Original) Regarding claims 5 and 16, combination of KIM and ERICSSON teaches all the features with respect to claims 1 and 12, respectively as outlined above.
KIM further teaches
wherein the at least one resource is determined further based on at least one criteria ([0105], The configuration information include a resource region of a signal transmitted using primary beam or secondary beam; [0192], The configuring of the multi-beam pair include, as a multi-beam pair, allocating a resource to each of a plurality of beam pairs) associated with at least one of the two or more beam pairs between the UE and the base station included in the joint channel ([0255], The base station transmits to a MAC CE including a first beam Identifier (ID) (or a beam index) for the primary beam and a second beam ID for the secondary beam to the terminal. To operate reception of the multi-beam pair, the terminal need to determine which beam is the primary beam and which beam is the secondary beam among beams included in the indication information. Therefore, the indication information includes a flag which is set to indicate the primary beam; the indication information includes a flag which is set to indicate the secondary beam. Here, flag/ index associated with beams are criteria and beam resource is determined based on at least one criteria).
ERICSSON further teaches 
wherein the at least one resource is determined further based on at least one criteria associated with at least one of the two or more beam pairs between the UE and the base station included in the joint channel (Pg.2/1: section 2: para 4th, UE measures RSRP corresponding to each of the 12 CSI-RS resources and for each resource, it tries 3 different Rx beams per panel. Hence, the UE performs a total of 72 RSRP measurements and reports measured CSI-RSRP on the top-N beam pairs, where N = 4. Here, CSI-RS resources are associated with measurement of RSRP).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of KIM and ERICSSON as mentioned in claims 1 and 12 and further incorporate the teaching of ERICSSON. The motivation for doing so would have been to provide group-based reporting of Tx beams which offers gNB more flexibility in selecting which pair of Tx beams can be used simultaneously (ERICSSON, Title and Pg. 4/1, last paragraph).
 
(Original) Regarding claims 6 and 17, combination of KIM and ERICSSON teaches all the features with respect to claims 5 and 16, respectively as outlined above.
KIM does not specifically teach
wherein the at least one criteria is based on at least one of a capacity associated with the joint channel, mutual information associated with the joint channel, a spectral efficiency associated with the joint channel, a reference signal receive power (RSRP) associated with the at least one of the two or more beam pairs, a signal-to-interference-plus-noise ratio (SINR) associated with the at least one of the two or more beam pairs, or a beam separation associated with the two or more beam pairs.
However, ERICSSON teaches 
wherein the at least one criteria is based on at least one of a capacity associated with the joint channel, mutual information associated with the joint channel, a spectral efficiency associated with the joint channel, a reference signal receive power (RSRP) associated with the at least one of the two or more beam pairs (Pg.2/1: section 2: para 4th, UE performs a total of 72 RSRP measurements and reports measured CSI-RSRP. Here, RSRP associated with the at least one of the two or more beam pairs is a criteria), a signal-to-interference-plus-noise ratio (SINR) associated with the at least one of the two or more beam pairs, or a beam separation associated with the two or more beam pairs (Due to alternative language “at least one of” in the claim, examiner addresses one limitation only).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of KIM and ERICSSON as mentioned in claims 5 and 16 and further incorporate the teaching of ERICSSON. The motivation for doing so would have been to provide group-based reporting of Tx beams which offers gNB more flexibility in selecting which pair of Tx beams can be used simultaneously (ERICSSON, Title and Pg. 4/1, last paragraph).

(Original) Regarding claim 7, combination of KIM and ERICSSON teaches all the features with respect to claim 5 as outlined above.
KIM does not specifically teach
determining at least one value of the at least one criteria based on receiving a respective reference signal from the base station using each of the two or more beam pairs, 
wherein the at least one resource is determined further based on the at least one value of the at least one criteria.
However, ERICSSON teaches 
determining at least one value of the at least one criteria (Pg.2/1: section 2: para 5th, CSI-RS resource indicators (CRIs); Table 1, Top-4 measured RSRPs and corresponding Tx beams (CRIs). Here, CRI is the value of the criteria RSRP) based on receiving a respective reference signal from the base station (Pg.2/1: section 2: para 1st, gNB is in control of the setup and maintenance of beam pair links through appropriate configuration of measurement signals (multiple CSI-RS resources). Here, CSI-RS is a respective reference signal) using each of the two or more beam pairs (Pg.2/1: section 2: para 1st, two or more beam pair links (BPLs)), 
wherein the at least one resource is determined further based on the at least one value of the at least one criteria (Pg.2/1: section 2: para 3rd, UE is aware only of a resource indicator associated with each CSI-RS resource, and it performs measurements on a per-resource basis; Pg.2/1: section 2: para 4th, UE remembers the best Rx beam and panel used for each of the top-N RSRPs. Therefore, at least one resource (i.e. CSI-RS resource) is determined based on the at least one value of the at least one criteria (i.e. CRI corresponds to RSRP)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of KIM and ERICSSON as mentioned in claim 5 and further incorporate the teaching of ERICSSON. The motivation for doing so would have been to provide group-based reporting of Tx beams which offers gNB more flexibility in selecting which pair of Tx beams can be used simultaneously (ERICSSON, Title and Pg. 4/1, last paragraph).

(Original) Regarding claim 8, combination of KIM and ERICSSON teaches all the features with respect to claim 5 as outlined above.
KIM further teaches
receiving, from the base station, information indicating at least one of the at least one operational mode ([0198], the base station transmits to the terminal RRC message including mode information indicating one of three operation modes of the terminal; [0169], The terminal receives the configuration information to perform operations for the multi-beam pair operation; the configuration information indicates an operation mode of the terminal for the multi-beam pair operation) or the at least one criteria (Due to alternative language “at least one of” in the claim, examiner addresses one limitation only).

(Original) Regarding claim 11, combination of KIM and ERICSSON teaches all the features with respect to claim 1 as outlined above.
KIM does not specifically teach
receiving, from the base station based on the group-based report, information configuring communication with the base station on the joint channel using the at least one resource; and 
communicating with the base station on the joint channel based on the information configuring the communication with the base station on the joint channel using the at least one resource.
However, ERICSSON teaches
receiving, from the base station based on the group-based report, information configuring communication with the base station on the joint channel using the at least one resource (Pg.3/1: para 3rd, RSRP measurement reports for beam pairs are put into groups and a group indicator is included in the measurement report); and 
communicating with the base station on the joint channel based on the information configuring the communication with the base station on the joint channel using the at least one resource (Pg.4/1: last para, Group-based reporting offers eNB more flexibility in selecting which pair of Tx beams can be used simultaneously; due to the grouping, eNB knows that Tx beams in different groups can be received simultaneously. Hence, it can select among the 4 possible pairs of Tx beams. Since, the eNB selects the Tx beams; therefore, communication is performed with the base station based on the group-based reporting using the at least one resource).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of KIM and ERICSSON as mentioned in claim 1 and further incorporate the teaching of ERICSSON. The motivation for doing so would have been to provide group-based reporting of Tx beams which offers gNB more flexibility in selecting which pair of Tx beams can be used simultaneously (ERICSSON, Title and Pg. 4/1, last paragraph).

(Original) Regarding claim 18, combination of KIM and ERICSSON teaches all the features with respect to claim 16 as outlined above.
KIM further teaches
transmitting information indicating the at least one criteria to the UE ([0010], transmitting, to a terminal, configuration information for determining a primary beam and a secondary beam of the base station, indication information for identifying the primary beam and the secondary beam; [0105], The indication information includes an index indicating the primary beam and the secondary beam or resources (e.g., symbols, slots) in which the primary beam and the secondary beam are used. Therefore, resource index (i.e.  at least one criteria) is transmitted to the UE).

(Original) Regarding claim 21, combination of KIM and ERICSSON teaches all the features with respect to claim 12 as outlined above.
KIM does not specifically teach
configuring, based on the group-based report, communication with the UE on the joint channel using the at least one resource; and 
communicating with the UE on the joint channel based on configuring the communication with the UE on the joint channel using the at least one resource.
However, ERICSSON teaches
configuring, based on the group-based report, communication with the UE on the joint channel using the at least one resource (Pg.3/1: 3rd para, RSRP measurement reports for beam pairs are put into groups and a group indicator is included in the measurement report); and 
communicating with the UE on the joint channel based on configuring the communication with the UE on the joint channel using the at least one resource (Pg.4/1: last para, Group-based reporting offers eNB more flexibility in selecting which pair of Tx beams can be used simultaneously; due to the grouping, eNB knows that Tx beams in different groups can be received simultaneously. Hence, it can select among the 4 possible pairs of Tx beams. Since, the eNB selects the Tx beams; therefore, communication is performed with the base station based on the group-based reporting using the at least one resource).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of KIM and ERICSSON as mentioned in claim 12 and further incorporate the teaching of ERICSSON. The motivation for doing so would have been to provide group-based reporting of Tx beams which offers gNB more flexibility in selecting which pair of Tx beams can be used simultaneously (ERICSSON, Title and Pg. 4/1, last paragraph).

(Original) Regarding claim 26, combination of KIM and ERICSSON teaches all the features with respect to claim 22 as outlined above.
KIM does not specifically teach
wherein the at least one resource is determined further based on at least one criteria associated with at least one of the two or more beam pairs between the UE and the base station included in the joint channel, and 
wherein the at least one criteria is based on at least one of a capacity associated with the joint channel, mutual information associated with the joint channel, a spectral efficiency associated with the joint channel, a reference signal receive power (RSRP) associated with the at least one of the two or more beam pairs, a signal-to-interference-plus-noise ratio (SINR) associated with the at least one of the two or more beam pairs, or a beam separation associated with the two or more beam pairs.
However, ERICSSON teaches 
wherein the at least one resource is determined further based on at least one criteria associated with at least one of the two or more beam pairs between the UE and the base station included in the joint channel (Pg.2/1: section 2: para 4th, UE measures RSRP corresponding to each of the 12 CSI-RS resources and for each resource, it tries 3 different Rx beams per panel. Hence, the UE performs a total of 72 RSRP measurements and reports measured CSI-RSRP on the top-N beam pairs, where N = 4. Here, CSI-RS resources are associated with measurement of RSRP), and 
wherein the at least one criteria is based on at least one of a capacity associated with the joint channel, mutual information associated with the joint channel, a spectral efficiency associated with the joint channel, a reference signal receive power (RSRP) associated with the at least one of the two or more beam pairs (Pg.2/1: section 2: para 4th, UE performs a total of 72 RSRP measurements and reports measured CSI-RSRP. Here, RSRP associated with the at least one of the two or more beam pairs is a criteria), a signal-to-interference-plus-noise ratio (SINR) associated with the at least one of the two or more beam pairs, or a beam separation associated with the two or more beam pairs (Due to alternative language “at least one of” in the claim, examiner addresses one limitation only).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of KIM and ERICSSON as mentioned in claim 22 and further incorporate the teaching of ERICSSON. The motivation for doing so would have been to provide group-based reporting of Tx beams which offers gNB more flexibility in selecting which pair of Tx beams can be used simultaneously (ERICSSON, Title and Pg. 4/1, last paragraph).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over KIM in view of ERICSSON and further in view of Hwang et al. (Hwang hereinafter referred to Hwang) (US 2020/0107265 A1).

(Original) Regarding claim 9, combination of KIM and ERICSSON teaches all the features with respect to claim 8 as outlined above.
KIM does not specifically teach
wherein the information indicating the at least one of the at least one operational mode or the at least one criteria comprises a respective value of each of a set of radio resource control (RRC) parameters associated with the at least one operational mode.
However, Hwang teaches (Title, UE Power Consumption Characteristics And Adaptation To Traffic)
wherein the information indicating the at least one of the at least one operational mode or the at least one criteria comprises a respective value of each of a set of radio resource control (RRC) parameters associated with the at least one operational mode (Fig.1 and [0027], UE 101 is configured by the network with a set of power profiles. UE 101 is configured with a list of parameters via RRC signaling and each parameter is defined with a range of values. As depicted by 130, power profile #1 is defined to best fit a first operation condition, while power profile #2 is defined to best fit a second operation condition. Based on UE operation condition, UE 101 is configured with power profile #1 or power profile #2. Here, RRC parameters are associated with a set of power profiles, which are associated with operational mode; therefore, RRC parameters are associated with the at least one operational mode).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of KIM and ERICSSON as mentioned in claim 8 and further incorporate the teaching of Hwang. The motivation for doing so would have been to provide an efficient method of UE adaptation to traffic and UE power consumption characteristics based on power profile in which UE also provides assistance information to the network, e.g., which power profile the UE prefers, to assist the network to make the best decision of power profile adaptation for UE power saving (Hwang, Abstract and [0010] and [0027]).

(Original) Regarding claim 19, combination of KIM and ERICSSON teaches all the features with respect to claim 12 as outlined above.
KIM does not specifically teach
wherein the information indicating the at least one operational mode comprises a respective value of each of a set of radio resource control (RRC) parameters.
However, Hwang teaches (Title, UE Power Consumption Characteristics And Adaptation To Traffic)
wherein the information indicating the at least one operational mode comprises a respective value of each of a set of radio resource control (RRC) parameters (Fig.1 and [0027], UE 101 is configured by the network with a set of power profiles. UE 101 is configured with a list of parameters via RRC signaling and each parameter is defined with a range of values. As depicted by 130, power profile #1 is defined to best fit a first operation condition, while power profile #2 is defined to best fit a second operation condition. Based on UE operation condition, UE 101 is configured with power profile #1 or power profile #2. Here, RRC parameters are associated with a set of power profiles, which are associated with operational mode; therefore, RRC parameters are associated with the at least one operational mode).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of KIM and ERICSSON as mentioned in claim 12 and further incorporate the teaching of Hwang. The motivation for doing so would have been to provide an efficient method of UE adaptation to traffic and UE power consumption characteristics based on power profile in which UE also provides assistance information to the network, e.g., which power profile the UE prefers, to assist the network to make the best decision of power profile adaptation for UE power saving (Hwang, Abstract and [0010] and [0027]).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KIM, ERICSSON and Hwang in view of Bagheri et al. (Bagheri hereinafter referred to Bagheri) (US  2020/0314881 A1).

(Original) Regarding claims 10 and 20, combination of KIM, ERICSSON and Hwang teaches all the features with respect to claims 9 and 19, respectively as outlined above.
KIM does not specifically teach
wherein the respective values of the set of RRC parameters comprises at least one of a number of transmission configuration indication (TCI) states, a number of code-division multiplexing (CDM) groups, a repetition number associated with an ultra-reliable low-latency communication (URLLC) use case, or a configuration for a scheme enabler associated with the URLLC use case.
However, Bagheri teaches (Title, Method And Apparatus For Downlink Resource Allocation For Multi-Transmission And Reception Point Transmission)
wherein the respective values of the set of RRC parameters comprises at least one of a number of transmission configuration indication (TCI) states ([0150]-[0153], RRC parameter configures a set of possible fraction values (e.g., {¼, ½}), and DCI selects one of the possible fraction values;.. The offset is zero; Number of TCI states), a number of code-division multiplexing (CDM) groups, a repetition number associated with an ultra-reliable low-latency communication (URLLC) use case, or a configuration for a scheme enabler associated with the URLLC use case (Due to alternative language “at least one of” in the claim, examiner addresses one limitation only).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of KIM and ERICSSON as mentioned in claim 8 and further incorporate the teaching of Bagheri. The motivation for doing so would have been to provide a method and apparatus for downlink resource allocation for multi-TRP transmission in which communications between a particular user and the network is improved by better managing the use and selection of information (Bagheri, Abstract and [0001] and [0005]).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROWNAK ISLAM/Primary Examiner, Art Unit 2474